Order entered April 14, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00254-CV

         JERRY RICKETTS AND ALL INSURANCE MARKETING, INC., Appellants

                                                V.

   WINDSOR PROPERTY AND SURETY, LLC AND WCM DIRECT LLC, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-09149

                                            ORDER
         The reporter’s record in this accelerated case is overdue. By postcard dated March 14,

2014, we notified the Court Reporter that the reporter’s record was overdue. We directed the

Court Reporter to file the record within ten days. To date, the reporter’s record has not been

filed.

         We ORDER Sheretta L. Martin, Official Court Reporter for the 162nd Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not requested or paid or made arrangements to pay for the record. We notify appellant that if we

receive verification the record has not been requested, or paid for, or no arrangements have
been made to pay for the record, we will order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c)

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to:

              Sheretta L. Martin
              Official Court Reporter, 162nd Judicial District Court.


                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE